Opinion issued August 20, 2019




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00063-CV
                           ———————————
                          PATRICK COX, Appellant
                                       V.
                            CARA COX, Appellee


                   On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-21966


                         MEMORANDUM OPINION

      Appellant Patrick Cox appealed from a divorce decree. A panel of this Court

issued an opinion and judgment in July 2016. Appellant filed a Chapter 11

bankruptcy petition in May 2016 and a motion to withdraw the opinion. The panel

issued an order on September 20, 2016, granting the motion, withdrawing the
opinion and judgment, and staying the appeal during the pendency of the bankruptcy

case.

        The Public Access to Court Electronic Records (PACER) website for the U.S.

Bankruptcy Court of the Southern District of Texas reveals that the bankruptcy case

may have been closed in January 2019. On April 30, 2019, this Court issued an order

directing the parties to file a response advising the Court about the status of the

bankruptcy case and threatening dismissal for want of prosecution if no response

was filed. No response was filed.

        Accordingly, we reinstate the appeal on the active docket and dismiss it for

want of prosecution. Any pending motions are dismissed as moot.

                                    PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                          2